  Case 21-00003       Doc 19    Filed 02/18/21 Entered 02/19/21 08:56:18           Desc Main
                                  Document      Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                      )               BK No.:     21-00003
Phillip A Bue                               )
                                            )               Chapter: 13
                                            )
                                                            Honorable Timothy A. Barnes
                                            )
                                            )
                Debtor(s)                   )

                   ORDER DENYING APPLICATION FOR COMPENSATION

       Counsel's application for compensation (the "Application") in the above-captioned matter is
denied without prejudice for the following reason(s):

___ Court-Approved Retention Agreement (Local Form 13-8) (the "CARA") used but not provided
___ Originally-signed CARA not provided
___ Local Form application (Local Form 13-9 or Local Form 13-10) not provided (Local Rule of
Bankruptcy Procedure ("LBR") 5082-2(B)(1))
___ Incorrect Local Form application provided (Local Form 13-10 when Local Form 13-9 is required,
etc.)
___ Local Form order (Local Form 13-11 or Local Form 13-12) not provided or not provided in fillable
format (LBR 5082-2(B)(1))
___ Incorrect Local Form order provided (Local Form 13-12 when Local Form 13-11 is required, etc.)
___ Required statement pursuant to Federal Rule of Bankruptcy Procedure 2016
not filed (LBR 5082-2(B)(2))
_X_ Required statement pursuant to Federal Rule of Bankruptcy Procedure 2016 impermissibly
modifies the CARA by excluding representation for matters required to covered by the CARA
___ Application seeks a flat fee without having entered into the CARA
___ Application seeks a flat fee but the CARA has been modified (LBR 5082-2(C)(1))
___ Application seeks without itemization an amount of compensation that exceeds the amount
authorized by the applicable General Order for use with the CARA (LBR 5082-2(C)(2))
___ Application indicates that Counsel and Debtor have entered into an additional agreement for
representation beyond the CARA and such additional agreement is not provided or is provided but
seeks to modify the services required in the CARA or compensate counsel above the authorized amount
(LBR 5082-2(C)(3))
___ All agreements governing terms of counsel's retention not provided
___ Failure to serve the Debtor(s)
___ Failure to serve all creditors, as required by LBR 5082-2(D)(1), because Counsel may not rely on
the 341 notice as (check all that apply):
   ___ Counsel did not attach the 341 notice to the Application (LBR 5082-2(D)(1)(a))
   ___ The 341 notice was not served on all creditors (LBR 5082-2(D)(1)(a))
   ___ Compensation sought does not match compensation disclosed on 341 notice or no amount was
disclosed on 341 notice (LBR 5082-2(D)(1)(a))
   ___ The Application was not noticed for the original confirmation hearing (LBR 5082-2(D)(1)(b))
 Case 21-00003      Doc 19   Filed 02/18/21 Entered 02/19/21 08:56:18     Desc Main
                               Document     Page 2 of 2

                                                  Enter:


                                                           Timothy A. Barnes
Dated: February 18, 2021                                   United States Bankruptcy Judge
